Case: 22-60443         Document: 00516585559            Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                        No. 22-60443
                                                                              FILED
                                                                      December 21, 2022

   Jeffrey Courtjay Jackson,                                             Lyle W. Cayce
                                                                              Clerk
                                                                    Plaintiff—Appellant,

                                             versus

   Linda Lyons, Justice Court Clerk; John Lantern, E030,
   Mississippi Highway Patrolman; Mississippi Highway
   Patrol; Panola County Justice Court; Lynn Fitch,
   Mississippi Attorney General; Michael Darby, Judge; C.
   Gaines Baker, Prosecutor; State of Mississippi,

                                                                 Defendants—Appellees.


                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                                USDC No. 3:22-CV-95


   Before Wiener, Elrod, Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Jeffrey Courtjay Jackson appeals an order of the
   district court dismissing his claim as frivolous. Because he fails to show any
   reversible error by the district court, we AFFIRM.


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60443        Document: 00516585559          Page: 2   Date Filed: 12/21/2022




                                      No. 22-60443


          This case arises from the issuance of a traffic ticket. While driving in
   Panola County, Mississippi, Jackson was stopped by Patrol Trooper John
   Lantern and issued a ticket. Believing that the stop and the ticket were
   unjustified, Jackson decided to contest the ticket at the Panola County Justice
   Court. The court ultimately ordered Jackson to pay a fine of $231.00 for the
   speeding ticket.
          Jackson then filed a complaint at the United States District Court
   for the Northern District of Mississippi, asserting a “20-million dollar[]”
   claim under 42 U.S.C. § 1983. In the operative complaint, Jackson alleges
   that “[t]he structure of the traffic ticket . . . scheme shows that it is
   unconstitutional starting at the gate when the police officer signs in the place
   of a judicial officer of the court.” And he further alleges that the “traffic
   court judge is not a real judge with legal judicial authority” and demanded
   that the district court so hold.
          Observing that Jackson’s claims are frivolous and his requests for
   relief fantastical, the district court regarded the complaint “to be frivolous
   on its face” and concluded that “none of the defendants in this case should
   be burdened with dealing with it any further.” Thus, the district court
   dismissed the suit, stating that “the frivolousness of this lawsuit is plain and
   obvious, and it will be dismissed as such.” We agree. AFFIRMED.




                                           2